Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the term “separable” is unclear with regards to the metes and bounds covered by the limitations. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Baikie US 2015/0181839.

Regarding claim 8, Baikie discloses an edible dog toy, comprising: 
an internal cavity (figure 5);
a spherical body surrounding the internal cavity (figure 5); 
a plurality of apertures in the spherical body (figure 5); and 
an object located in the internal cavity (502 figure 5), 
wherein the spherical body is made of a material edible and digestible by a dog (paragraph 0056), and 
wherein the object located in the internal cavity is of interest to a dog (paragraph 0056).  

Regarding claim 10, Baikie discloses the edible dog toy as recited in claim 8, wherein the object located in the internal cavity is selected from the group consisting of a dog treat (paragraph 56) and a dog toy.

Regarding claim 11, Baikie discloses the edible dog toy as recited in claim 8, wherein the object located in the internal cavity is a dog treat (see claim 10 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikie in view of Weinberg US 2005/0244554.
Regarding claim 9, Baikie teaches the edible dog toy as recited in claim 8, but does not specify wherein the spherical body comprises corn starch and meat.
Weinberg; however, does teach use of such materials being old and well known (Table 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such materials in order to achieve particular taste preferences for particular dogs; etc. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1&2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baikie.
Regarding claim 12, Baikie discloses the edible dog toy as recited in claim 8, wherein the object located in the internal cavity is a dog toy (where it is inherent that a dog may play with a treat).
Alternatively, Baikie does not specify the treat as a “toy.” However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a “toy” instead of a “treat” in order to reduce calories for heavier dogs, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikie.
Regarding claim 13, Baikie teaches the edible dog toy as recited in claim 8, but does not specify wherein the body comprises two separable halves.
However, the rawhide material that the body of Baikie is comprised of is inherently “separable” (i.e. capable of being separated, for example by a knife, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to separate the body in half, in order to access the internal treat/toy at a quicker pace than a dog chewing through the body, etc. Since it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644